Citation Nr: 1515684	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  05-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1994.  She had additional service in the Army National Guard from January 1994 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided in April 2005 and issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, denied service connection for a bilateral hip condition, and granted service connection and assigned an initial noncompensable (0 percent) rating for internal derangement of the right knee, effective July 26, 2004.  

In an August 2005 rating decision, the RO granted an initial 10 percent rating for chondromalacia patella with internal derangement of the right knee.  Despite the higher initial rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in her November 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In her August 2008 substantive appeal, she indicated that she did not want a Board hearing.  As was noted by the Board in January 2010, in December 2009, the Veteran's representative clarified that, in regard to a hearing request, the more recent substantive appeal superseded the prior substantive appeal.  As such, the Board finds no outstanding hearing requests of record.   

In January 2010, June 2011, and June 2013 the Board remanded the claims on appeal for further development. 

In a June 2013 decision, the Board denied service connection for a left knee disorder and an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee, and remanded the Veteran's claims of entitlement to service connection for a bilateral lower extremity disorder and a bilateral hip disorder for further development.  Thereafter, the Veteran only appealed the Board's denial of a higher initial rating for her right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued an Order granting a Joint Motion for Remand, resulting in the vacatur and remand of the Board's June 2013 decision with respect to the denial of an initial rating in excess of 10 percent for a right knee disability.  Such decision noted that the Veteran did not appeal with respect to the denial of service connection for a left knee disorder and indicated that such claim had been abandoned.  Therefore, the issue of entitlement to a higher initial rating for the Veteran's chondromalacia patella with internal derangement of the right knee returns to the Board for further appellate review.

During the pendency of the appeal, by the way of an October 2013 rating decision the RO granted service connection for fibromyalgia, claimed as a bilateral lower extremity disorder, and assigned an initial rating of 10 percent effective July 26, 2004.  Since the benefits sought on appeal have been fully granted the issue is no longer before the Board. 

The Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 1602-01 in August 2014 and December 2014.  As will be discussed herein, the August 2014 VHA opinion was found inadequate by the Board; however, the December 2014 opinion was provided to the Veteran her representative in December 2014 and offered the opportunity to respond.  Thereafter, in a December 2014 Appellate Brief Presentation, the Veteran's representative offered argument in response to the VHA opinion.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a March 2006 notice letter, an April 2014 Written Brief Presentation submitted by the Veteran's representative and VA treatment records dated through October 2013, which were considered by the AOJ in the October 2013 supplemental statement of the case.  The Veteran's VBMS file contains copies of the July 2014 Court documents, including the Joint Motion for Remand and the Court's Order, and a December 2014 Appellate Brief Presentation submitted by the Veteran's representative.  The remainder of the records in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include her National Guard service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a September 2004 letter, sent prior to the initial May 2005 unfavorable decision and a post-rating January 2010 letter advised the Veteran of the evidence and information necessary to substantiate her service connection claim on a direct basis as well as her and VA's respective responsibilities in obtaining such evidence and information. Additionally, March 2006 and January 2010 letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the March 2006 and January 2010 letters were issued after the initial May 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2010 letter was issued, the Veteran's claim was readjudicated in the February 2011, July 2012, and October 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to her claim, and affording her an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated the Veteran's service treatment records, National Guard records, Social Security Administration (SSA) records, VA vocational rehabilitation records, and pertinent VA and private medical records with the claims folder.  The Board further notes that the Veteran has requested that the AOJ obtain numerous private medical records and records from the Seymour Johnson Air Force Base (AFB)/4th Medical Group.  Those records have been obtained and associated with the claims file.  

Additionally, in the January 2010, June 2011, and June 2013 Board remands, the Board noted that the Veteran identified more recent medical records.  Per the Board's remand instructions, the AOJ has since obtained additional records from Seymour Air Force Base/4th Medical Group.  The Board had also directed that the AOJ contact the Veteran for appropriate releases regarding Kinston Orthopedic and Physicians East (in the January 2010 Board remand) and Lenoir Memorial Hospital and clarification of her treatment at Pitt Memorial Hospital and Eastern Regional Pain Specialists (in the June 2011 Board remand).  The AOJ requested that information in January 2010 and July 2011 letters; however, Veteran failed to respond to those requests. Accordingly, the Board finds that any such evidence that may have been elicited in support of the claims has not been obtained because of the Veteran's inability or unwillingness to cooperate.  The duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In the June 2011 remand, the Board also identified additional records that needed to be associated with the claims file.  The AOJ has associated those records, which included SSA records and the Veteran's VA vocational rehabilitation folder.  In the June 2013 remand, the Board once again identified additional records that needed to be associated with the claims file. The Veteran's treatment records from the North Carolina VA Health Care System and Seymour Johnson Air Force Base (AFB)/4th Medical Group were subsequently obtained and associated with the Veteran's record.  The Veteran has not indicated that there exist any records of VA or private medical treatment relative to this claim that are not already in the claims file.  

The Veteran was also afforded a VA examination in December 2011 and an addendum opinion was rendered in September 2013 and VHA medical opinions were provided in August 2014 and December 2014 so as to determine the nature and etiology of her bilateral hip disorder.  While the Board previously noted that the December 2011 VA examiner did not render an etiological opinion and ultimately found the September 2013 and August 2014 opinions inadequate, the Board finds that the December 2014 VHA medical opinion is adequate to decide the claim because it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VHA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, neither the Veteran nor her representative have argued that such is inadequate to decide the claim despite being provided an opportunity to respond to such opinion in December 2014.  In fact, the Veteran's representative submitted a December 2014 Appellate Brief Presentation in response to such opinion and specifically stated that he had no further argument or evidence to submit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As previously noted, the Veteran's claims were remanded by the Board in January 2010, June 2011, and June 2013 for additional development.  As discussed in the preceding paragraphs, all identified private treatment records, VA treatment records, SSA records, and the Veteran's VA vocational rehabilitation folder have been obtained.  In compliance with the June 2013 remand the Veteran's dates of active duty, active duty for training, and inactive duty for training were obtained to the extent possible.  Additionally, the Veteran was afforded a VA examination in December 2011 and an addendum opinion was rendered in September 2013.  In addition, VHA medical opinions were rendered in August 2014 and December 2014 so as to determine the current nature and etiology of her bilateral hip disability.  Finally, her claim was readjudicated in the February 2011, July 2012, and October 2013 supplemental statements of the case.  Therefore, the Board finds that the AOJ has substantially complied with the January 2010, June 2011, and June 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim decided herein.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Board finds that, as the Veteran has not been diagnosed with a chronic disease as defined by VA regulations, presumptive service connection, to include through continuity of symptomatology, is not warranted.  In this regard, the record shows that the Veteran's bilateral hip disorder has been diagnosed as a strain, rather than arthritis or another chronic disease. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran served on active duty from August 1991 to January 1994.  She had additional service in the Army National Guard from January 1994 to July 2003.  The Veteran asserts that she has a bilateral hip disorder that is due to her military service.  In this regard, she claims to have had chronic hip pain since her initial period of basic training.  

The Veteran's service treatment records include a February 1992 complaint of pain in the feet and legs.  March 1992 X-ray studies of the bilateral hips, femurs, knees, tibias, ankles, and feet fail to demonstrate evidence of abnormality or healed stress fracture.  An April 1992 Medical Evaluation Board (MEB) determined that the Veteran had bilateral lower extremity pain, without evidence of radiographic abnormality, with an approximate date of origin in 1991.  The MEB determined that this did not exist prior to service.  The MEB recommended that the Veteran be referred to a Physical Evaluation Board (PEB).  In May 1992, a PEB found the Veteran fit for duty.  The Veteran indicated that she did not concur with the findings and recommendations of the PEB, and requested a formal hearing.  After considering the Veteran's records and testimony, in July 1992, the PEB determined that she was fit to reasonably perform the duties of her rank and military occupational specialty (MOS).  In September 1992, the Veteran complained of sharp pain in the lower extremities for two days.  Examination of the lower extremities revealed bilateral tenderness, with no point tenderness.  Pulses, sensation, and capillary refill were good.  The pertinent diagnosis was overuse syndrome. 

On VA examination in August 1994, the Veteran complained of leg and feet pain. She reported that, in 1991, while in basic training, she began having pain in her feet on running, marching, or prolonged standing.  She added that, after a few weeks, she began to feel some pain up into her legs, from the feet up to the hips, after running or marching.  She indicated that she was told she had stress fractures of both legs, and stated that she had continued to have pain in her feet and legs at times since 1991, usually after standing for one to two hours.  On examination, there was no tenderness or swelling of the feet or legs, and no limitation of motion of the ankles or knees.  X-ray studies of the left and right femurs, tibias, fibulas, and feet revealed no significant pathological findings.  The pertinent diagnosis was bilateral foot and leg pains, cause undetermined.

The Veteran's National Guard treatment records document complaints of hip pain.  Specifically, in a July 2002, 4th Medical Group record, the examiner noted that the Veteran complained of right knee pain radiating to the hip joint on lateral rotation of the leg.  The examiner found a right anterior pelvic shift.  In August 2005, the Veteran reported that reported that her hip popped frequently.  On examination, she had tenderness on palpation of the hip flexor muscles and pain was elicited by hip motion but there were no abnormalities of the hips.  An August 2005 x-ray was ordered because she reported pain in the hips for years and she thought it was due to heavy lifting and she also heard a pop.  X-ray revealed normal bilateral hips.  During a September 2005 physical therapy evaluation at Wayne Memorial Hospital, the Veteran described hip and ankle pain starting a few years earlier, in the Army.  In August 2006, she was seen for a new referral for pain management and she reported that she had continued hip pain where they both "pop" suddenly and had pain for several minutes afterwards.  The Veteran was seen for a private examination in April 2006 and she reported trouble with her feet and legs since 1991, when she was in the military.  She reported that her hips popped and she was diagnosed with bilateral hip and ankle pain.  During treatment at Physicians East in December 2006, the Veteran described increased pain in her hip and back for about a week.  The impression was fibromyalgia with flare and both hips were injected with Depo-Medrol.  In August 2007, August 2008, and April 2010 the Veteran reported joint pain that was localized in the hip. 

In December 2011 the Veteran was afforded a VA examination and the VA examiner diagnosed the Veteran with a bilateral hip strain; however, he did not provide a medical opinion as to the etiology of such disability. 
      
In September 2013, a VA addendum opinion was rendered and the VA examiner stated that the Veteran's diagnoses were bilateral hip strain, fibromyalgia, endesopathy of the right knee, and synovitis.  While service connection for chondromalacia patella with internal derangement of the right knee and fibromyalgia have already been service-connected, the examiner determined that it was less likely that the Veteran's bilateral hip strain was the result of her active duty service or active duty for training in the National Guard as no evidence could be found in the record.  The examiner further found that it would be mere speculation to state when the Veteran's bilateral hip injury occurred.  

In August 2014 a VHA medical opinion was rendered.  It was stated that the Veteran developed subjective lower extremity complaints that were later diagnosed as part of fibromyalgia syndrome.  It was also stated that early and subsequent laboratory and radiographic evaluations failed to identity anatomic, immunologic, endocrine, or functional abnormalities or limitations of the musculature of the feet, legs, or hips.  It was then stated that since the documentation of the original complaint the record has consistently expressed and emphasized not only the diffuse symptomatic soft-tissue component of the disorder, but also the overlapping constellation of symptoms of cognitive, social, neurologic, psychiatric, allergic and diffuse organ system involvement.  He stated that in the hopes of a definitive diagnosis providers have ordered, reviewed, and dismissed as etiologies an exhaustive number of common and esoteric conditions.  Multiple drugs, drug combinations and non-pharmacologic interventions have been utilized without success.  He then stated that in the 23 years since her original complaints were documented she remained symptomatic with no investigation that supported a definitive cause or objective functional decline associated with her complaints.  He then opined that while it was likely that the first indication of a lifelong disorder may have been initially noted during this Veteran's military life, the military service did not result in any current disorder from which she suffers.  He stated that the weight of the medical evidence clearly indicates that this Veteran's currently diagnosed hip strain is not related to any activity related to military service or to active or inactive training duties performed while in the National Guard. 

However, as the September 2013 VA examiner did not take into account the Veteran's documented complaints of in-service hip pain and the August 2014 VHA examiner did not provide a rationale for his opinion and, in fact, contradicted himself in his conclusion, the Board accords such opinions no probative weight.  In light of the fact that the record was void of an adequate opinion, the Board once again sought an opinion from VHA. 

Thereafter, in a December 2014 VHA medical opinion, an orthopedic surgeon stated that, per a review of the record, the Veteran's lower extremity complaints began in October 1991.  Specifically, at such time, the Veteran complained of bilateral foot and shin pain.  No hip examination was recorded and a bone scan was ordered.  A November 1991 follow up treatment note stated that the bone scan showed stress reactions involving bilateral femurs to metatarsals with an examination deferred.  He indicated that no radiology report was available, therefore, he was unable to determine what part of the femur was involved and if the hips had any stress reaction.  Subsequent radiographs two days later showed normal femurs and tibias. 

In January 1992, the Veteran complained of severe lower extremity pain with running and the physical examination reported normal hip range of motion.  When the Veteran complained of lower extremity pain from thigh to feet in February 1992, no hip examination was done and, at the March 1992 orthopedic consult, there were no documented complaints of hip pain and her range of hip motion was normal.  A March 1992 PEB recorded no history of specific hip pain with a normal, pain-free hip range of motion.  The note documented diffuse lower extremity pain and swelling with normal radiographs.  In a September 1992 treatment report, the Veteran complained of sharp lower extremity pain with a normal gait and no hip examination was documented.  

During her service in the National Guard, the VHA examiner noted that the Veteran fell during training and injured her right knee.  In July 2002, she complained of right knee pain while walking and the only documented hip examination was pain with "lateral rotation of the leg" radiating from "knee to hip."  He stated that he was unsure if that was external rotation of the tibia or the femur, and no radiographs of the hip were obtained.  The record reflected that the Veteran was diffusely tender from the fall, but no hip tenderness or range of motion was recorded.  Also, a September 2002 letter from a non-military physician described the Veteran's disabilities, but did not mention hip pian.  He concluded that the available medical documentation did not support the Veteran's claim that her current hip strain/pain is service-connected.  

In this regard, the Board finds the December 2014 VHA opinion to be adequate to decide the Veteran's claim for service connection for a bilateral hip disorder because he considered all of the pertinent evidence of record, to include the statements of the Veteran and her pertinent medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VHA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Specifically, the examiner noted the Veteran's complaints of pain pertaining to her lower extremities and hips, but also observed that no relevant medical findings pertaining to the hips were documented during her military service.  In this regard, the Veteran is competent to report hip pain; however, she does not possess the requisite medical expertise to diagnose a hip disorder as such requires the performance and interpretation of diagnostic testing.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In fact, as noted by the VHA examiner, range of motion testing, bone scans, and X-rays were all negative for any objective findings of a hip disorder during service.  Additionally, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that his opinion is fully supported by the evidence of record and consistent with the in-service findings.  Consequently, the Board accords great probative weight to the December 2014 VHA examiner's opinion.  There is no contrary opinion of record and, significantly, neither the Veteran nor her representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

The Board further finds that, as a lay person, the Veteran is not competent to render an opinion linking her current bilateral hip disorder to any instance of her military service, including her National Guard service.  In this regard, she is competent to describe her in-service complaints as well as her current bilateral hip symptomatology; however, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing a bilateral hip disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the hips or overuse of such joints.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert, supra.

Therefore, the Board finds that service connection for a bilateral hip disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral hip disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the Introduction, the Board denied entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee in the June 2013 decision.  Thereafter, the Veteran appealed the denial to the Court and, in July 2014, the Court issued an Order granting a Joint Motion for Remand, resulting in the vacatur and remand of the Board's June 2013 decision with respect to such issue.  

In the Joint Motion for Remand, the parties (i.e., the Veteran and the Secretary)   noted that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Functional loss results when the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance" is inhibited.  38 C.F.R. 
§ 4.40; see also 38 C.F.R. § 4.45.  This includes functional loss due to pain during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011).  When the rating criteria for a musculo-skeletal disability are based on limitation of motion, the examiner must adequately portray functional loss due to pain on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  DeLuca, 8 Vet.App. at 205-206.  The examiner should, if feasible, portray any such functional loss during flare-ups "in terms of the degree of additional range-of-motion loss" or "otherwise explain why such detail feasibly could not be determined."  Mitchell, 25 Vet.App. at 44.

By way of history, the parties noted that a May 2005 rating decision granted entitlement to service connection for internal derangement of the right knee with a noncompensable rating, as of July 2004.  In September 2005, a statement of the case increased the disability rating to 10 percent disabling.

The parties further observed that the Veteran was afforded three VA examinations in relation to her claim.  During a March 2005 VA examination, the Veteran reported she had flare-ups with weight bearing 40 to 60 minutes that lasted the rest of the day.  The examiner stated that opining as to "additional limitation during flare-ups would require ungrounded speculation."  During an August 2010 VA examination, the Veteran reported severe flare-ups every two to three weeks, lasting 1-2 days.  The examiner did not comment on her flare-ups.  During a December 2011 VA examination, the Veteran reported 5-6 flare-ups in the past year that required bedrest and made her unable to perform daily activities.  The examiner stated that the Veteran experienced functional loss due to pain on motion, but did not comment as to functional loss due to any flare-ups, and did not attempt to state the amount of functional loss experienced "in terms of the degree of additional range-of-motion loss."  Mitchell, 25 Vet. App. at 44.

The parties noted that the Veteran reported she suffered flare-ups at each of her VA examinations.  Additionally, the parties found that, although the Board mentioned the DeLuca factors in the June 2013 decision and found the Veteran competent to report her flare-ups, it erred by failing to explain whether the VA examinations adequately considered any functional loss during her reported flare-ups, or explain why they could not do so.  Id.; see also Jones v. Shinseki, 23 Vet.App. 382 (2010) ("before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such opinion or the basis must be otherwise apparent in the Board's review of the evidence.").  Therefore, the parties found that vacatur and remand was warranted so as to allow the Board to address whether the 2005, 2010 and 2011 examinations and opinions were adequate in light of the evidence of flare-ups of the severity of right knee symptomatology, as contemplated by Mitchell, DeLuca, and pertinent regulations and, if not, remand was required to obtain an opinion adequately addressing any additional functional loss during flare-ups.

The Board finds that, based on the flaws identified in the 2005, 2010, and 2011 examinations with respect to flare ups and that fact that the Veteran was last examined in December 2011, a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of her chondromalacia patella with internal derangement of the right knee, to include whether such results in functional loss during her reported flare-ups. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include those from the Fayetteville VA Medical Center dated from October 2013 to the present should be obtained for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his chondromalacia patella with internal derangement of the right knee.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Fayetteville VA facility dated from October 2013 to the present. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected chondromalacia patella with internal derangement of the right knee.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  He or she should specifically address the range of motion (flexion and extension), to include a measurement of where pain begins; any limitations of her range of motion based on pain, weakness, fatigability, or incoordination, or following repetitive testing; the presence of lateral instability or recurrent subluxation; and any meniscus abnormality.  

The VA examiner should specifically discuss the nature and severity of the Veteran's reported flare-ups, to include any functional loss or additional impairment that results during a flare-up.  If it is found that such results in additional limitation of motion, the examiner should express, if possible, the degrees to which flexion and/or extension are limited during a flare-up, and, if not possible, the examiner should explain why.

The examiner should also comment on the impact the Veteran's service-connected chondromalacia patella with internal derangement of the right knee has on her daily life and employability.  

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


